UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 15-2448


DORA L. ADKINS,

                  Plaintiff - Appellant,

          v.

K. JOCHEM, Police Officer from George Mason University
Police Department; EMILY ROSS, Sergeant from George Mason
University Police Department; J. U. AGUILAR, Police Officer
from George Mason University Police Department,

                  Defendants – Appellees,

          and

CITY OF FAIRFAX - GEORGE MASON UNIVERSITY CRIMESOLVERS,
INC.; THE RECTORS AND VISITORS OF GEORGE MASON UNIVERSITY,
University’s Legal Counsel’s Office.

                  Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:15-cv-00879-JCC-MSN)


Submitted:   March 29, 2016                   Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Dora Adkins, Appellant Pro Se.   David Garnett Drummey, GEORGE
MASON UNIVERSITY, Fairfax, Virginia, Matthew Robert McGuire,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Dora L. Adkins seeks to appeal the district court’s order

denying relief on her 42 U.S.C. § 1983 (2012) complaint.                             We

have     reviewed    the     record    and       find     no     reversible      error.

Accordingly,    we   deny     leave   to       proceed    in   forma   pauperis     and

dismiss the appeal for the reasons stated by the district court.

Adkins v. Jochem, No. 1:15-cv-00879-JCC-MSN (E.D. Va. Nov. 10,

2015).     We also deny Adkins’ motion for leave to add citations

and dispense    with       oral   argument      because    the     facts   and    legal

contentions    are   adequately       presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                           DISMISSED




                                           3